COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Leslie Demond Williams v. The State of Texas

Appellate case number:      01-17-00646-CR
                            01-17-00648-CR

Trial court case number:    16-CR-3366
                            17-CR-0060

Trial court:                405th District Court of Galveston County

      Appellant, Leslie Demond Williams, timely filed a notice of appeal of a judgment
of conviction in three trial court case numbers: No. 16-CR-3366, No. 16-CR-3367, and
No. 17-CR-0060. The Clerk of this Court docketed the appeals in three separate appeals:
No. 01-17-CR-00646-CR, No. 01-17-CR-00647-CR, and No. 01-17-CR-648-CR. See
TEX. R. APP. P. 12.1, 12.2. Appellant’s brief in each appeal was due to be filed on
November 2, 2017. See id. 38.6(a).
       On November 20, 2017, appellant filed a motion to extend time in only one
appeal: No. 01-17-00647-CR. We granted the motion and extended the time to file
appellant’s brief to December 20, 2017. On December 18, 2017, appellant filed, in No.
01-17-00647-CR, a second motion to extend time to file his brief. We granted that
motion and extended the time to file appellant’s brief to January 19, 2018, with no further
extensions. Although his motions referenced all three trial court case numbers, appellant
has not filed a motion to extend time in No. 01-17-00646-CR or No. 01-17-00648-CR.
Nevertheless, we extend the time to file appellant’s brief in No. 17-00646-CR and No.
01-17-00648-CR to January 19, 2017, with no further extensions. See TEX. R. APP. P.
38.6(d).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually    Acting for the Court


Date: December 21, 2017